S.T. PAUL, J.
(concurring). I concur in the opinion and decree. I think that any tax is an “excise,” which is not a capitation tax, or a direct tax on land or personalty, considered as the permanent fortune of the individual taxed, and laid thereon solely by reason of ownership without regard to origin or to the actual or intended use to which it may be put; in other words, a perennial tax upon property as such. See Patton v. Brady, 184 U. S. 17, 618, 22 Sup. Ct. 493, 46 L. Ed. 713.
But, by whatever name the severance tax be called, the constitutional limit of 5% mills has no application thereto. That limitation applies only to state taxes laid from year to year on the same property. The severanee tax is levied but once, and is in lieu not only of all other state taxes, but also of all parish, municipal, and local taxes and licenses.
It is simply inconceivable that the Constitution of 1921 meant (to limit the total tax on lands, where natural resources were to be found, to 5% per cent, on the amount of the natural resources actually severed each year, whilst the state had previously levied yearly that full percentage on the whole value of such natural resources, besides levying thereon parish, municipal, and local taxes of double that amount or more, in addition to a license tax of 2 per cent, on the amount actually severed.
Nor does the severance tax discriminate against natural resources severed in this state and in favor of natural resources severed in other states. The two are not similarly situated. Natural resources severed in this state are freed fom all other taxes; natural resources severed in other states are subject to severance taxes, and may be directly or indirectly subject to other taxes, in the state of their origin. Hence they may be taxed differently. Heisler v. Thomas Colliery Co., 43 Sup. Ct. 83, 67 L. Ed. 237; Express Co. v. Seibert, 142 U. S. 339, 12 Sup. Ct. 250, 35 L. Ed. 1035; Kidd v. Alabama, 188 U. S. 733, 23 Sup. Ct. 401, 47 L. Ed. 669; Am. Sug. Ref. Co. v. Louisiana, 179 U. S. 95, 21 Sup. Ct. 43, 45 L. Ed. 102.
To hold that a state cannot levy a severance tax on the products of its own soil without levying a like tax on the products of the soil of other states would be simply to hold that a state cannot levy any severance tax at all. And so to hold would be simply to destroy one of the fairest methods of taxation yet devised, by means of a forced construction of the equal protection clause of the federal Constitution, and compel this state and others to return to the harsh resource of raising the same 3 per cent, or more as a license on production plus the 5% per cent, on the estimated value of the land and its natural deposits, plus parish, municipal,' and local taxes and licenses.
For it must not be overlooked that although as to the rate of the tax, this case is “an attack (and an unfounded one) only on the statute of 1922; yet as to the equal protection proposition it is an undisguised attack on the Constitution itself -and on the whole scheme of the severance tax; but. if *264that scheme falls, it falls as a whole, since the Constitution could never have exempted natural resources from other taxes and licenses, if those natural resources were not subject to the severance tax.
Tbis hastily drawn concurrence is intended not to develop, but merely to disclose, the germ of a thought, which appears to me to go to the very root of this controversy. In other words: (1) The severance tax is simply an excise tax; (2) even 'if it be a property tax, it is not limited to five and a quarter mills; (3) in any event, it is not an unlawful discrimination against the products of this' state and in favor of those of other states; and (4) the severance tax, and consequent exemptions from other taxes, etc., is one indivisible scheme of taxation, and must stand or fall as a whole.